Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 1 of 24 PageID# 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION


T PENINSULA AXIS VA, LLC,                  )
T PENINSULA HOTEL VA, LLC,                 )
PENINSULA PARKING LOT VA, LLC,             )
                                           )
                              Plaintiffs,  )
v.                                         )            Civil Action No.:
                                           )
PENINSULA TOWN CENTER                      )
COMMUNITY DEVELOPMENT AUTHORITY, )
Serve: Registered Agent                    )
       Vincent J. Mastracco                )
       Kaufman & Canoles, PC               )
       150 W. Main Street, Ste. 2100       )
       Norfolk, VA 23510                   )
                                           )
CITY OF HAMPTON,                           )
Serve: City Attorney                       )
       Cheran Cordell Ivery                )
                           th
       22 Lincoln Street, 8 Floor          )
       Hampton, VA 23669                   )
                                           )
WELLS FARGO BANK, N.A.,                    )
Serve: Registered Agent                    )
       Corporation Service Company         )
       100 Shockoe Slip, Fl. #2            )
       Richmond, VA 23219                  )
                                           )
MUNICAP, INC.                              )
Serve: Registered Agent                    )
       Virginia Professional Services, LLC )
       3850 Gaskins Road, Ste. 120         )
       Richmond, VA 23233                  )
                                           )
                              Defendants.  )

                                VERIFIED COMPLAINT

       T Peninsula Axis VA, LLC (“Peninsula Axis”), T Peninsula Hotel VA, LLC (“Peninsula

Hotel”), and Peninsula Parking Lot VA, LLC (“Peninsula Parking”) (“Plaintiffs” or the

“Peninsula Entities,” or “POE”), for their Complaint against Peninsula Town Center Community
                                             1
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 2 of 24 PageID# 2




Development Authority (the “CDA”), City of Hampton, Virginia (the “City”), Wells Fargo

Bank, N.A. (“Wells Fargo”), and Municap, Inc. (“Municap”), state as follows:

                                              Parties

       1.      Peninsula Axis is a Texas limited liability company owned by Texas liability

companies and a trust, the trustee of which is a Texas resident with all beneficiaries also being

Texas residents.

       2.      Peninsula Hotel is a Texas limited liability company owned by Texas liability

companies and a trust, the trustee of which is a Texas resident with all beneficiaries also being

Texas residents.

       3.      Peninsula Parking is a Texas limited liability company owned by Texas liability

companies and a trust, the trustee of which is a Texas resident with all beneficiaries also being

Texas residents.

       4.      The CDA is a community development authority created by the City of Hampton

pursuant to the enabling legislation in Sections 15.2-5152, 5103 and -5107 of the Code of

Virginia, with a registered agent and principal office in Norfolk, Virginia.

       5.      The City of Hampton, Virginia is a political subdivision of and locality within the

Commonwealth of Virginia subject to service of process on its City Attorney pursuant to Section

8.01-300(1) of the Code of Virginia.

       6.      Wells Fargo is a stock corporation incorporated outside the state of Virginia and

with a principal office in Sioux Falls, South Dakota. Wells Fargo is the Trustee as defined in the

MOU.

       7.      Municap is a stock corporation incorporated in Maryland with a principal office in

Columbia, MD and registered agent in Henrico County, Virginia. Municap is the Administrator

of the CDA as set forth in the MOU.
                                                 2
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 3 of 24 PageID# 3




                                    Jurisdiction and Venue

       8.      This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332. As required by 28 U.S.C. § 1332, at the time the Complaint was filed, complete

diversity of citizenship existed between each of the Plaintiffs and Defendants. Plaintiffs are

Texas limited liability companies owned by limited liability companies and a trust with a trustee

that is a Texas resident and all beneficiaries are Texas residents. The City is a Virginia locality

and the CDA is a division of Virginia. Both Wells Fargo and Municap are incorporated, and

with a principal office, outside of Virginia. Accordingly, Plaintiffs are citizens of a different

state from Defendants.

       9.      The amount in controversy exceeds $75,000, exclusive of interest and costs.

       10.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) and (2) and also

under Virginia Code § 8.01-261(15) and pursuant to Section 12.9 of the MOU as defined herein.

       11.     Defendants are subject to personal jurisdiction in Virginia because their registered

agents are located in Virginia. They are also subject to personal jurisdiction in Virginia pursuant

to Virginia Code §§ 8.01-328.1(A)(1).

                                          Introduction

       12.     In addition to the tens of millions paid to acquire its interests, the Peninsula

Entities and their affiliates have invested in excess of $65 million dollars in the successful

revitalization of the Peninsula Town Center. In total, the Peninsula Entities have invested in

excess of $115 million dollars to acquire and revitalize the Peninsula Town Center.            The

Peninsula Entities have also stood behind the immediate future success of the Peninsula Town

Center by posting a $1.7M fund with Wells Fargo (the “Trustee”).




                                                3
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 4 of 24 PageID# 4




       13.      Despite the current viability of the Peninsula Town Center, and the success of the

Peninsula Entities’ efforts, the Peninsula Entities stand to lose this $1.7M fund through several

recent unilateral actions of the City, CDA and/or its agent and Administrator, Municap,

       14.      This aim of this lawsuit is to stop or recover the loss of the $1.7M fund that

rightfully belongs returned to the Peninsula Entities.

                                               Facts

       15.      In 2006, the City created the CDA and the Peninsula Town Center Community

Development Authority District (the “District”).         The District is commonly known as the

“Peninsula Town Center” and consists of          approximately 77 acres of land situated in a

commercially developed area within the City on a site located near the southern end of the

Virginia Peninsula in the Hampton Roads region of Virginia.

      The Peninsula Town Center Financial Background

       16.      On September 6, 2007, the CDA issued its $92,850,000 Special Obligation

Bonds, Series 2007 (the "2007 Bonds"), pursuant to that certain Indenture of Trust dated as of

September 1, 2007 (the "Original Indenture"), between the CDA and Wells Fargo, as trustee (the

"Trustee"), the net proceeds of which were made available to finance the costs of public

improvements.

       17.      The 2007 Bonds are payable from (i) special assessments levied on the taxable

parcels within the District, (ii) a special ad valorem tax levied on the taxable parcels within the

District, and (iii) a portion of certain incremental tax revenues pledged to the payment of the

2007 Bonds.

       18.      The improvements contemplated incident to the issuance of the 2007 Bonds were

completed and the grand opening of the District occurred in 2010. The original development



                                                 4
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 5 of 24 PageID# 5




within the District, unfortunately, was not sufficient to support full payment of the 2007 Bonds

and the taxable parcels in the District were charged an additional “special assessment.”

         19.   For example, in the year 2011 alone, the additional special assessment attributable

to the 2007 Bonds was in excess of five million dollars. Material annual shortfalls and excessive

special assessments continued until the 2007 Bonds were refunded in August 2018 (as described

below).

         20.   By 2014, due in large part to the excessive special assessments, the original

developer of the District defaulted on its loans and HSBC, original developer’s lender,

foreclosed upon all property in the District, other than the parcel owned by Target Corporation

(“Target”), J.C. Penney Properties, Inc. (“JCP”), and the public improvements owned by the

CDA.

         21.   In October 2014, Plaintiffs, the Peninsula Entities (which includes affiliates and

predecessors under common control), purchased all property within the District owned by the

original developer, excluding the Target, JCP, and CDA parcels. To revitalize the District, the

Peninsula Entities incurred hundreds of thousands of dollars to explore the refunding of the 2007

Bonds.

        The MOU and Additional Reserve Fund

         22.   In April 2018, the City, CDA, and the Peninsula Entities entered into an Amended

and Restated Memorandum of Understanding (the “MOU”) to begin the process of refunding the

2007 Bonds. The goal of this process was to drastically reduce shortfall special assessments

charged to the taxable parcel owners which in turn would significantly increase the long-term

viability of the District. The MOU is attached hereto as Exhibit A and incorporated herein.




                                                5
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 6 of 24 PageID# 6




       23.      In summary, the essence of the MOU, and related bond documents, is that new

2018 bonds in the amount of $77,800,000 (the “2018 Bonds”) would be issued to repay and

replace the 2007 Bonds upon certain terms including:

             a. the Peninsula Entities would develop and redevelop, or would cause to be
                developed or redeveloped, portions of the District in three phases which included
                (the “Additional Development”), (i) Phase I – ~34,000 square feet of retail space
                and 23 Class A apartment units, (ii) Phase II – ~103,000 square feet of retail
                space, and (iii) Phase III – A 126-room hotel and 162 Class A apartment units;

             b. the Peninsula Entities would pay down bond balances [the Peninsula Entities paid
                down in excess of $5.5 million in 2007 Bonds prior to and as part of refunding]);

             c. the Peninsula Entities would deposit various reserves with the Trustee [including
                a $10,000,000 construction escrow (the “Construction Reserve”) and a
                $1,700,000 “Additional Reserve Fund”)] as security for completion of the
                Additional Development.

       24.      After nearly two years of effort and expense by the Peninsula Entities, the 2018

Bonds were issued in August 2018, refunding the 2007 Bonds. The Peninsula Entities timely

completed the Additional Development, the Construction Reserve was released to the Peninsula

Entities, and the only remaining monies to be addressed by the MOU and related documents is

the release of the Additional Reserve Fund.

       25.      The release of the Additional Reserve Fund is described and defined in the

Amended and Restated Indenture of Trust dated July 1, 2018 (the “Indenture”), which amended

and restated the Original Indenture and is incorporated by reference into the MOU.           The

Indenture is attached as Exhibit B.

       26.      The Indenture contemplates that the Additional Reserve Fund is to be returned to

the Peninsula Entities on September 15, 2020, pursuant to the terms and conditions of the MOU

and Indenture. Section 7.9(a) of the Indenture provides in pertinent part as follows:

             Section 7.9 Additional Reserve Fund. (a) The Trustee shall hold in trust
             the amount in the Additional Reserve Fund until September 15, 2020, on
             which date the Trustee shall transfer the amount to POE at the written
                                                6
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 7 of 24 PageID# 7




              direction of an Authorized POE Representative provided that (i) … : (ii)
              (A) the Administrator has analyzed the First Available Pledged Revenues
              projected to be received from the CDA District based on the conditions
              existing on August 31, 2020, and has determined that the average annual
              First Available Pledged Revenues for each of the 12-month periods ending
              on September 1 of 2021, 2022 and 2023 will be not less than 95% of
              $4,676,000, or (B) …1

        27.      The significance of using “First Available Pledged Revenues” is that the First

Available Pledged Revenues was a projection of future available revenues based upon certain

assumptions and limitations set forth in the Limited Offering Memorandum (“LOM”) used in

conjunction with the issuance of the 2018 Bonds. Relevant portions of the 1054 page Limited

Offering Memorandum (“LOM”) are attached as Exhibit C.

       The Administrator’s projections

        28.      The Peninsula Entities asked the Administrator, i.e., Defendant Municap, Inc., to

prepare a projection of First Available Pledged Revenues in anticipation of the August 31, 2020

determination contemplated by Section 7.9(a) of the Indenture. The projections were received in

December 2019.

        29.      The Administrator prepared the summary of projected First Available Pledged

Revenues for each of the 12-month periods ending on September 1 of 2021, 2022 and 2023 (the

“December Projection”). The December Projection is attached as Exhibit D.

        30.      As of December 2019, the projected revenues were sufficient for the Additional

Reserve Fund to be released to the Peninsula Entities. The December 2019 Projection anticipated

First Available Pledged Revenues of $4,665,900, an amount that exceeded the $4,442,200

threshold by $223,700, and would have merited a release of the $1.7M Fund to the Peninsula

Entities.

1
 The Peninsula Entities completed the Additional Development by August 31, 2020 in accordance with Section
7.9(a)(i) of the Indenture. The remaining issue governing return of the Additional Reserve Fund is whether the First
Available Pledged Revenues meet the threshold.

                                                         7
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 8 of 24 PageID# 8




       31.     At some time during the first half of 2020, unbeknownst to the Peninsula Entities,

the City unilaterally reduced the assessed value of the District parcels owned by Target and JCP.

The reduced assessed value significantly reduced the real estate taxes. As a result, the First

Available Pledged Revenues also decreased.

       32.     On August 27, 2020, the Administrator prepared a draft of the contemplated

August 31, 2020 projected First Available Pledged Revenues for each of the 12-month periods

ending on September 1 of 2021, 2022 and 2023 (the “August Draft”). The August Draft is

attached as Exhibit E.

       33.     In the August Draft, the First Available Pledged Revenues were shown to be

below the threshold necessary to release the Additional Reserve Fund to the Peninsula Entities.

The August Draft anticipated First Available Pledged Revenues of $4,288,562, an amount below

the $4,442,200 threshold by ($153,638), and would result in application of the $1.7M Fund to the

2018 Bonds and not a release to the Peninsula Entities.

       34.     The Peninsula Entities informed the Administrator of several errors based on

inaccurate or missing information in the August Draft projections. The Administrator agreed

with most of them, but as of the preparation of this Complaint, has not provided a draft

incorporating the revisions. The Peninsula Entities also asserted to the Administrator and CDA

that the August Draft omitted required assumptions and limitations.

       35.     The Peninsula Entities have and continue to assert three errors in the projected

First Available Pledged Revenues:

               (1) the projected First Available Pledged Revenues have not been prepared in
               conformity with Section 7.9(c) of the Indenture;

               (2) the unilateral decrease of the assessed value of the Target and JCP parcels by
               the City materially and adversely reduced the First Available Pledged Revenues,
               notably without actually reducing the amount that Target and JCP must pay for
               the combined real estate taxes and assessments; and
                                                8
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 9 of 24 PageID# 9




                (3) Administrator has assumed in its projections that various parcels are currently
                stabilized when they are - in fact - not yet stabilized (thereby materially and
                adversely understating assessed values and tax revenues for multiple years);
                Administrator has failed to consider multiple tenants in their projections (thereby
                materially and adversely understating sales tax revenues); and Administrator has
                failed to include estimated, ramp up increases in sales of various tenant (thereby
                materially and adversely understating sales tax revenues).

       36.      To assure that the August 31, 2020 calculation of First Available Pledged

Revenues was consistently applied, the parties to the MOU and Indenture agreed that the First

Available Pledged Revenues would be prepared using the same assumptions and limitations used

in Chapter XIV of the Tax Increment and Special Assessment Report contained in the LOM.

Section 7.9(c) of the Indenture states in pertinent part:

             In preparing the projections of First Available Pledged Revenues as
             required under [7.9](a) above, the Administrator shall operate under the
             assumptions and limitations set forth in Chapter XIV of the Tax
             Increment and Special Assessment Report …”. (emphasis added).

       37.      Chapter      XIV of the Tax Increment and Special Assessment Report

accompanying the LOM (“Chapter XIV”) is attached in Exhibit C, and includes the following

assumptions and limitations the Administrator shall use in preparing the projection of First

Available Pledged Revenues:

                     Other assumptions made in the preparation of this report and
             limiting conditions to this report are as follows:

                    1. There are no … other federal, state, or local laws, regulations,
             or codes that would prohibit or impair the … operation of the subject
             properties in the manner contemplated in this report ….

                     2. No material changes will occur in … any federal, state or local
             law, regulation or code affecting the subject properties ….

                     3. The local, national and international economies will not
             deteriorate ….

                     5. The subject properties will not be subjected to any war, … or
             other casualty or act of God.
                     …
                                                  9
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 10 of 24 PageID# 10




       38.     The CDA appears to agree with the Peninsula Entities that the projections should

be prepared consistent with the LOM. See Exhibit F Email from Arthur Anderson, counsel for

the CDA, dated September 1, 2020 (“If MuniCap would have included the projected revenues

from such a business in preparing the Tax Increment and Special Assessment Report . . . then I

do not see a problem in including such revenues in the August 31, 2020 . . . projections”).

       39.     In practice, however, the CDA has not directed the Administrator to prepare the

August Draft projections in compliance with the Chapter XIV Assumptions in the LOM, as

required by Section 7.9(c)(c) of the Indenture.

      The Administrator’s COVID Factor improperly reduces the projections

       40.     The Administrator has expressly conditioned the August projection on the

COVID-19 Pandemic. See Exhibit E, p.1 “Updates to Projections in LOM (Scenario A): . . .

“Adjusted Calendar Year 2020 Sales for COVID-19 Pandemic Conditions as of August 31,

2020”).

       41.     The Administrator has applied a “COVID Factor” of -8.86% to Sales tax, -8.64%

to Meals tax, 56.30% factor to Amusement tax. See Exhibit E, Appendix A-1.

       42.     The Administrator then assumes that sales in 2021 will go back to the 2019 pre-

pandemic levels plus 2%, which would mean that not only was the 2020 projection decreased

due to COVID Factor but the expected 2% increase for 2020 is missing, and the failure to

increase in 2020 has a cumulative effect on all future years. Put another way, the failure to

include the 2% increase in 2020 means all years thereafter are at least 2% lower than they should

have been when compared to the assumptions made in the prior reports.

       43.     The assumptions and limitations in Chapter XIV prohibits application of the

COVID Factor.

                                                  10
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 11 of 24 PageID# 11




        44.     The Administrator has acknowledged to the Peninsula Entities that if COVID 19/

government actions, and aggregate the effects thereof, were removed from the August Draft,

then:

        (i)     the projected September 1, 2022 First Available Pledged Revenues
                would have been used in the year ended September 2021;

        (ii)    the projected September 1, 2023 First Available Pledged Revenues
                would have been used in the year ended September 2022; and

        (iii)   the projected September 1, 2023 First Available Pledged Revenues
                would have been 2% greater than the First Available Pledged
                Revenues for the year ended September 2022.

       The net effect results in an average increase of $197,706 over the three years
and the increase results in the Peninsula Entities receiving the Additional Reserve
Fund (as shown below):




        45.     Without imposition of the COVID Factor, the First Available Pledged Revenues

exceed the threshold by $44,068 and merit a return of the $1.7M Fund even without considering

the other errors.

        46.     As of the preparation of this Complaint, the Administrator has asserted that it has

not, and will not, prepare the projections in accordance with the assumptions and limitations in

Chapter XIV. See Correspondence, incorporated herein as Exhibit G.

       The City’s decreased assessments improperly reduce the projections




                                                11
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 12 of 24 PageID# 12




       47.     First Available Pledged Revenues is comprised of several components including

real estate taxes and special tax revenue, both of which are determined based upon a parcel’s

assessed value. Notably, the calculation of First Available Pledged Revenues does not, however,

include the Annual Payment A special assessment described in the bond documents.

       48.     Due to the nature of the 2018 Bonds, the aggregate amount of real estate taxes

(including special tax revenue) and special assessments (e.g., Annual Payment A) to be paid by a

landowner in the District to the City is not affected by a decrease in the assessed value of such

landowners’ parcel if an “Annual Payment A” special assessment is or will be assessed. Put

another way, if a landowner is already going to owe an Annual Payment A special assessment,

then lowering the assessed value of said landowners parcel, and the corresponding decrease in

real estate taxes/ special tax revenue assessment, will only cause a dollar-for-dollar increase in

the Annual Payment A special assessment.

       49.     Under the 2007 Bonds and now under the 2018 Bonds, Target and JCP have

always been required to pay an Annual Payment A special assessment. This means that the

decrease of the assessed value of the Target and/or JCP parcels (i.e., resulting in a decrease of the

real estate taxes and special tax assessment) only results in an increase in Annual Payment A

special assessment. Accordingly, a “decrease in assessed real estate value” does not benefit

Target or JCP, but decreasing the assessed real estate value of Target and JCP will decrease the

First Available Pledged Revenues.

       50.     The assumptions and limitations used in the LOM projections to calculate First

Available Pledged Revenues included that neither the Target nor JCP parcels would decrease in

assessed value and – in fact – those parcels were projected to increase in assessed value by 2%

per annum.



                                                 12
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 13 of 24 PageID# 13




       51.     As described above, in the first half of 2020 – notably after Municap determined

in December 2019 that First Available Pledged Revenues were on target to trigger the release of

the Additional Reserve Fund to the Peninsula Entities -- the City unilaterally reduced the

assessed value of the District parcels owned by Target and JCP. The Target main parcel was

reduced from $18,692,800 to $16,586,200, and the parking parcel was reduced from $2,238,300

to $2,105,300.    These are the lowest values since 2015.         JC Penney was reduced from

$10,979,500 to $10,247,500. This is the lowest value since 2016. The Assessment history is

attached hereto as Exhibit H and incorporated herein.

       52.     This resulted in absolutely no financial benefit accrued to either Target or JCP nor

any decrease in actual taxes retained by the City, but the reduced assessed value materially

reduced the real estate taxes/ special tax revenues received by the CDA and, as a direct

consequence, First Available Pledged Revenues materially decreased solely to the detriment of

the Peninsula Entities.

       53.     If the 2020 assessed values of Target and JCP are used instead of the 2021

reduced assessments, the First Available Pledged Revenues would increase by $44,247 in 2021,

and by $45,132 and $46,035 in 2022 and 2023, respectively.

      Stabilized parcels will undisputedly substantially increase the projection

       54.     Most significantly, since August 27, 2020, the Administrator has acknowledged

error, absence or inaccuracy in certain material facts and assumptions related to Peninsula Town

Center tenancies on which the August Draft was based.

       55.     The Administrator has acknowledged that various parcels in the District were

incorrectly assumed to have been stabilized and that the projected assessed values for such

parcels must be increased when stabilized, as must projected real estate taxes and special tax

revenues relating to same. The oversight is apparently a miscommunication between the City
                                                13
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 14 of 24 PageID# 14




and Administrator. The Administrator has further acknowledged that First Available Pledged

Revenues will materially increase as a result of adjustments relating to stabilization of various

parcels.

       56.      The Administrator has acknowledged that it was unaware of multiple tenants

whose sales revenues must be included in the projections to calculate First Available Pledged

Revenues. The Administrator has further acknowledged that First Available Pledged Revenues

will materially increase as a result of adjustments relating to the previously unknown tenants.

       57.      The Administrator has acknowledged that it failed to include sales increases of

tenants starting up (i.e., ramp up) for multiple tenants. Peninsula Entities asserts that ramp up

sales increases must be included in the projections to calculate First Available Pledged

Revenues.      Peninsula Entities further asserts that First Available Pledged Revenues will

materially increase as a result of adjustments relating to the tenants whose ramp up was

understated.

       58.      September 2020 email correspondence related to the evolving projections of the

Administrator related to tenancies is attached as Exhibits F and Exhibit I.

                                                           2021         2022          2023       3 Yr Avg
Tropical Smoothie (Missing Sales - existing tenant)    $   20,183   $    20,586   $    20,998   $ 20,589
CeeCee's (Missing Sales - new tenant)                  $   19,889   $    50,246   $    51,251   $ 40,462
Domoishi (Missing Sales - new tenant)                  $    7,188   $    28,750   $    29,325   $ 21,754
Philly Café (Missing Sales - new tenant)               $       -    $    14,311   $    14,597   $ 9,636
Smoothie Stop (Missing Sales - new tenant)             $    4,937   $    19,748   $    20,143   $ 14,943
Buildings X and S (Missing Sales - new tenants)        $       -    $    62,638   $   127,782   $ 63,473
Buildings X, K and S (RE Value Under-assessment)       $       -    $   101,065   $   103,086   $ 68,050
                                                       $   52,916   $   297,344   $   367,182   $238,908

       59.      A revision of the August Draft projection that addressed the material inaccuracies

in tenancies (even if the COVID Factor and reduced tax assessments are not addressed) means

that the projected revenues are sufficient for the Additional Reserve Fund to be released to the

                                                  14
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 15 of 24 PageID# 15




Peninsula Entities. These proposed revisions would result in First Available Pledged Revenues

of $4,527,469, an amount that exceeds the $4,442,200 threshold by $85,269 annually, and merits

a release of the $1.7M Fund to the Peninsula Entities.

       60.     To date, no updated report reflecting the adjustments in the preceding three

paragraphs have been incorporated into Administrator’s calculation of First Available Pledged

Revenues provided to the Peninsula Entities.

      Current Discussions

       61.     As of the final preparation of this Complaint, the Administrator had confirmed

that the projections in its August Draft should be revised upwards, but had not revised an August

Draft or provided confirmation that the First Available Pledged Revenues would exceed the

Section 7.9 threshold.

       62.     Further, the Administrator had not agreed to remove the COVID Factor, address

the reduced City assessments, or include all of the tenancy revisions discussed with the Peninsula

Entities. Defendants have not assured the Peninsula Entities that the $1.7M Fund would not be

applied to the 2018 Bonds on September 15, 2020.

       63.     The 2018 Bonds are payable by the CDA, not the parcel owners in the District.

As that is the case, the application of the $1.7 Fund to the 2018 Bonds benefits primarily if not

exclusively the CDA. Bond balances are attributed to only some of the properties in the District;

and even then, the purpose of the attributed balances is to calculate Annual Payment A.

Plaintiffs’ properties consist of three parcels, two of which cannot be subject to the Annual

Payment A (i.e., there is no bond balance attributed to such parcels), and the third parcel would

have little to no benefit from the reduction of the bond balance attributed to its parcel because no

Annual Payment A is projected for future years.



                                                15
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 16 of 24 PageID# 16




       64.      If this Court ultimately finds in favor of Plaintiff, but only after the $1.7M Fund is

applied to the 2018 Bonds, a monetary judgment against the CDA for the $1.7M harm suffered

by Plaintiffs would be futile as it would result in the CDA assessing Plaintiff and the other

owners in the District for the judgement.

                                 Count 1 – Declaratory Judgment

       65.      Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       66.      Plaintiffs allege a substantial and actual controversy within the jurisdiction of this

Court to declare the rights of the Parties under 28 USC § 2201 and Federal Rule of Civil

Procedure 57.

       67.      The foregoing allegations reflect a controversy over i) the proper disposition of

the Additional Reserve Fund, ii) the application of Chapter XIV, iii) the impact of the City’s

reduced assessment of the Target and JC Penney parcels, and iv) the proper inclusion of accurate

information regarding tenancies on the projections, and v) the proper projections required by the

MOU, Indenture, and LOM.

       68.      These controversies are of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.

       69.      The Court’s judgment will clarify and settle the legal relations at issue among the

parties and afford relief from the uncertainty, insecurity and controversy surrounding the

disposition of the Additional Reserve Fund.

       70.      All necessary parties have been joined before this Court.

       71.      All conditions precedent to Plaintiffs’ rights to bring this action have been

fulfilled, satisfied, waived, or excused.

                                   Count 2 – Breach of Contract

       72.      Plaintiffs incorporate the foregoing allegations as if fully set forth herein.
                                                  16
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 17 of 24 PageID# 17




        73.     Plaintiffs entered into an enforceable contract in the MOU.

        74.     The Indenture and LOM are referenced and incorporated within the MOU.

        75.     The City and CDA, including the actions of its agent and Administrator, Municap,

have materially breached the MOU through, among other things, failing to prepare the reports

and projections in conformity with Section 7.9(c) of the Indenture, unilaterally decreasing the

assessed value of parcels, and failing to consider accurate tenancy information within various

parcels as stabilized.

        76.     Defendants have breached their obligations set forth in Sections 7.9 of the

Indenture and Sections 3.2.7 and 12.24 of the MOU.

        77.     Defendant’s material breaches of the contract will cause Plaintiffs material

damage in an amount of at least $1.7M.

        78.     All conditions precedent to Plaintiffs’ rights to bring this action have been

fulfilled, satisfied, waived, or excused.

              Count 3 – Temporary Restraining Order and Preliminary Injunction

        79.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

        80.     Plaintiffs move this Court for a Temporary Restraining Order and Preliminary

Injunction for the reasons set forth herein and in the accompanying Motion and Memorandum in

Support.

        81.     Plaintiffs will clearly prevail on the merits of their declaratory judgment and

breach of contract Complaint.        They have alleged a justiciable controversy of sufficient

immediacy and reality to warrant declaratory judgment.              The Court maintains diversity

jurisdiction over the parties and declaratory judgment is within the Court’s discretion.

        82.     Plaintiffs have also alleged and provided clear support for their claim that the

Administrator’s projections of the First Available Pledged Revenues do not conform with the
                                                  17
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 18 of 24 PageID# 18




MOU, Indenture, and LOM and do not accurately identify the value of the underlying parcels

and tenancies.

       83.       Plaintiffs have no adequate remedy at law and will suffer irreparable harm if the

Court does not grant injunctive relief prior to September 15, 2020 because they will lose the

$1.7M Fund without recourse for its recovery.

       84.       Any purely monetary judgment against Defendants will be paid by a special

assessment upon, in part, Plaintiffs, making any monetary judgment futile.

       85.       The balance of equities is in the Peninsula Entities’ favor and no harm will come

to the City or CDA if the Court grants injunctive relief.

       86.       The public interest will be served through injunctive relief as it preserves the

enforcement of contracts with CDAs and will make available funds for investment in the

Peninsula Town Center.

       87.       Plaintiffs will post any security required by Federal Rule of Civil Procedure 65(c).

       88.       Plaintiffs have joined all necessary parties to this Complaint and have fulfilled all

other conditions precedent to their rights to an injunction.

       WHEREFORE, Plaintiffs respectfully request that the Court award them judgment as

follows:

       A.        Entering judgment in favor of the Peninsula Entities and against the City of

Hampton and Peninsula Town Center Community Development Authority on Counts 1 and 2,

and against all Defendants in Count 3;

       B.        Entering an Order declaring that:

            i.   The Administrator’s analysis and projection of First Available Pledged Revenues

                 as of August 31, 2020 has not been calculated as required under the MOU,

                 Indenture, and LOM;
                                                  18
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 19 of 24 PageID# 19




        ii.   The Administrator’s analysis and projection of First Available Pledged Revenues

              as of August 31, 2020 must include the following assumptions and limitations

              [from Chapter XIV]: (i) There are no … other federal, state, or local laws,

              regulations, or codes that would prohibit or impair the … operation of the subject

              properties in the manner contemplated in the LOM ….; (ii) No material changes

              will occur in … any federal, state or local law, regulation or code affecting the

              subject properties ….; (iii) The local, national and international economies will

              not deteriorate ….; and (iv) The subject properties will not be subjected to any

              war, … or other casualty or act of God;

       iii.   The Administrator’s analysis and projection of First Available Pledged Revenues

              as of August 31, 2020 shall include the Target and JCP parcels valued at the

              assessed values existing prior to the 2020 City decrease in assessed value, plus a

              2% per annum increase;

        iv.   The Administrator’s analysis and projection of First Available Pledged Revenues

              as of August 31, 2020 shall include: the stabilized values of parcels, sales

              revenues for all identified tenants; all identified actual and prospective tenants;

              and include the estimated, ramp-up increases in tenant sales;

        v.    The Trustee may not transfer the Additional Reserve Fund to the Prepayment

              Account (or any other account or person) for the redemption of 2018 Bonds or

              any other purpose;

        vi.   The Additional Reserve Fund should be released and transferred to the Peninsula

              Entities;

      C.      Issuing a Temporary Restraining Order enjoining Wells Fargo from applying or

transferring the Additional Reserve Fund to the Prepayment Account (or any other account or
                                              19
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 20 of 24 PageID# 20




person) for the redemption of 2018 Bonds or any other purpose for a period of fourteen (14) days

from issuance of this Order and until the Preliminary Injunction may be heard and decided, and

setting forth the statements required by Federal Rule of Civil Procedure 65(b)(2);

       D.      Issuing a Preliminary Injunction enjoining Wells Fargo from applying or

transferring the Additional Reserve Fund to the Prepayment Account (or any other account or

person) for the redemption of 2018 Bonds or any other purpose through final judgment on the

Complaint, and setting forth the statements required by Federal Rule of Civil Procedure 65;

       E.      Setting the security required under Federal Rule of Civil Procedure 65(c);

       F.      Awarding Plaintiffs such other and further relief as the Court deems appropriate.




                                               20
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 21 of 24 PageID# 21
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 22 of 24 PageID# 22




                                           Respectfully submitted,

                                           T PENINSULA AXIS VA, LLC
                                           T PENINSULA HOTEL VA, LLC
                                           PENINSULA PARKING LOT VA, LLC


                                           By: ___/s/ Nathaniel L. Story______________

Nathaniel L. Story (VSB No. 77364)
John P. O’Malley (VSB No. 92439)
HIRSCHLER FLEISCHER
2100 E. Cary Street
Richmond, Virginia 23223-7078
Telephone:     (804) 771-9500
Facsimile:     (804) 644-0957
E-mail:        nstory@hirschlerlaw.com
               jomalley@hirschlerlaw.com
Counsel for Plaintiffs




                                             22
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 23 of 24 PageID# 23




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September, 2020, a true copy of the foregoing was

delivered via e-mail where noted below and by UPS, to the following:



PENINSULA TOWN CENTER                           CITY OF HAMPTON,
COMMUNITY DEVELOPMENT                           Cheran Cordell Ivery, City Attorney
AUTHORITY                                       22 Lincoln Street, 8th Floor
Registered Agent                                Hampton, VA 23669
Vincent J. Mastracco                            cheran.ivery@hampton.gov
Kaufman & Canoles, PC
150 W. Main Street, Ste. 2100                   Mary Bunting, City Manager,
Norfolk, VA 23510                               22 Lincoln Street, 8th Floor
                                                Hampton, VA 23669
Mary Bunting, City Manager,
as CDA Representative
22 Lincoln Street, 8th Floor
Hampton, VA 23669

Arthur E. Anderson, II
McGuire Woods, LLP
800 East Canal Street
Richmond, VA 23219
aanderson@mcguirewoods.com


WELLS FARGO BANK, N.A.                          MUNICAP, INC.
Registered Agent                                Registered Agent
Corporation Service Company                     Virginia Professional Services, LLC
100 Shockoe Slip, Fl. #2                        3850 Gaskins Road, Ste. 120
Richmond, VA 23219                              Richmond, VA 23233

123 S. Broad Street, Ste. 1500                  8965 Guilford Road, Ste. 210
MAC Y 1379-157                                  Columbia, MD 21046
Philadelphia, PA 19109                          Attn: Keenan Rice
Attention: Corporate Trust Services             Keenan.rice@municap.com




                                             By: __/s/______________________________
                                                   Nathaniel L. Story


                                               23
Case 4:20-cv-00141-AWA-LRL Document 1 Filed 09/09/20 Page 24 of 24 PageID# 24




12685203.2 040470.00028




                                     24
